                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
TOMASA ORELLANA
                                       :

      v.                               :   Civil Action No. DKC 19-0080

                                       :
ABSOLUTE SERVICE INDUSTRIES,
LLC, et al.                            :

                              MEMORANDUM OPINION

      The parties in this employment case filed a joint motion for

approval of settlement agreement on April 23, 2019.          (ECF No. 24).

The   agreement    provides    that,   upon   court   approval,   Defendants

Absolute Service Industries, LLC (“ASI”), Gregory, R. Tucker and

Edwin Lopez (collectively, “Defendants”) will pay Plaintiff Tomasa

Orellana (“Plaintiff”) $25,500 in unpaid wages and $25,500 in

liquidated damages.      (ECF No. 24-1, at 3).        Defendants will also

pay $44,000 for attorneys’ fees and costs.             (Id.).     The issues

have been briefed, and the court now rules, no hearing being deemed

necessary.   Local Rule 105.6.          Because the proposed settlement

agreement represents a fair and reasonable resolution of a bona

fide FLSA dispute, the settlement will be approved.

I.    Background

      Plaintiff filed a complaint on January 9, 2019 alleging two

counts: (1) violations of the Fair Labor Standards Act (“FLSA”)

and (2) violations of the Maryland Wage and Hour Law (“MWHL”) and
Maryland Wage Payment and Collection Law (“MWPCL”).              (ECF No. 1,

at 7-9).     The parties filed a letter and initial status report on

March 12, 2019, requesting a “120-day extension of all of the

deadlines    in   the   initial   [s]cheduling   [o]rder    to    allow   the

[p]arties to engage in settlement discussions[.]”            (ECF Nos. 15;

14, at 1).    On March 13, 2019, the case was referred to Magistrate

Judge Beth P. Gesner for alternative dispute resolution.            (ECF No.

16). Plaintiff filed an amended complaint on March 18, 2019. (ECF

No. 22).

        According to Plaintiff’s amended complaint, Defendants Lopez

and Tucker hired Plaintiff as a janitor for ASI, LLC on July 19,

2012.    (Id., at 4).     In December, 2012, Plaintiff was promoted to

supervisor “and assigned to work exclusively as a janitor at an

office complex located in Hanover, Maryland, where she worked until

her employment ended on August 31, 2018.”        (Id.).     In her role as

supervisor, Plaintiff worked two shifts per day every Monday

through Friday.         (Id.).    Plaintiff’s assigned hours for the

“morning shift” were 7:00 a.m. to 3:30 p.m. and included a 30-

minute lunch break.      (Id., at 5).    Plaintiff’s assigned hours for

the “night shift” were 5:00 p.m. to 10:00 p.m.             (ECF No. 22, at

5).     Thus, Plaintiff’s daily shifts totaled 13 hours per day.

However, Plaintiff was expected to complete a set number of pre-
                                     2
assigned tasks during each shift, and often arrived before her

shift began and continued working after her shift ended to complete

the assigned tasks.         (Id.).   Plaintiff recorded her hours on a

timesheet and submitted the timesheets to her direct supervisor.

(Id., at 6). By comparing her timesheets with her payroll records,

Plaintiff discovered that she was consistently deprived of pay for

some of the hours she worked.          (Id., at 7).        Plaintiff asserts

that “[i]n many instances, Defendants avoided paying for hours

worked by Plaintiff by rounding down the time to the nearest hour

and in other instances . . . failed to pay Plaintiff for hours or

even days worked.”     (Id.).    The purported violations occurred “in

nearly every period for which Defendants provided records” and

included both regular and overtime hours.            (ECF No. 22, at 7-8).

As a result, Plaintiff seeks entry of judgment “against Defendants,

jointly and severally, and in favor of the Plaintiff in the amount

of Plaintiff’s unpaid and illegally withheld overtime wages, plus

an equivalent amount as liquidated damages pursuant to 29 U.S.C.

§ 216(b)[.]”      (ECF No. 22, at 11).

II.    Analysis

       Because Congress enacted the FLSA to protect workers from the

poor   wages   and   long    hours   that   can   result   from   significant

inequalities in bargaining power between employers and employees,

                                       3
the provisions of the FLSA are mandatory and, except in two narrow

circumstances, are generally not subject to bargaining, waiver, or

modification by contract or settlement.    See Brooklyn Sav. Bank v.

O’Neil, 324 U.S. 697, 706-07 (1945).      Under the first exception,

the Secretary of Labor may supervise the payment of back wages to

employees, who waive their rights to seek liquidated damages upon

accepting the full amount of the wages owed.        See 29 U.S.C. §

216(c).   Under the second exception, a district court can approve

a settlement between an employer and an employee who has brought

a private action for unpaid wages pursuant to Section 216(b),

provided that the settlement reflects a “reasonable compromise of

disputed issues” rather than “a mere waiver of statutory rights

brought about by an employer’s overreaching.”    Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982); see

also Duprey v. Scotts Co., 30 F.Supp.3d 404, 407 (D.Md. 2014).

     Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered in

deciding whether to approve such settlements, district courts in

this circuit typically employ the considerations set forth by the

United States Court of Appeals for the Eleventh Circuit in Lynn’s

Food Stores.   See, e.g., Duprey, 30 F.Supp.3d at 407-08; Lopez v.

NTI, LLC, 748 F.Supp.2d 471, 478 (D.Md. 2010).    An FLSA settlement
                                 4
generally should be approved if it reflects “a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.”            Lynn’s

Food Stores, 679 F.2d at 1355.          Thus, as a first step, the bona

fides of the parties’ dispute must be examined to determine if

there are FLSA issues that are “actually in dispute.”          Id. at 1354.

Then, as a second step, the terms of the proposed settlement

agreement must be assessed for fairness and reasonableness, which

requires weighing a number of factors, including:

           (1) the extent of discovery that has taken
           place; (2) the stage of the proceedings,
           including the complexity, expense and likely
           duration of the litigation; (3) the absence of
           fraud or collusion in the settlement; (4) the
           experience of counsel who have represented the
           plaintiffs; (5) the opinions of counsel . . .;
           and (6) the probability of plaintiffs’ success
           on the merits and the amount of the settlement
           in relation to the potential recovery.

Hackett v. ADF Restaurant Invs., 259 F.Supp.3d 360, 365 (D.Md.

2016) (quoting Saman v. LBDP, Inc., DKC-12-1083, 2013 WL 2949047,

at *3 (D.Md. June 13, 2013); see also Duprey, 30 F.Supp.3d at 408,

409.   Finally, where a proposed settlement of FLSA claims includes

a provision regarding attorneys’ fees, the reasonableness of the

award must also “be independently assessed, regardless of whether

there is any suggestion that a ‘conflict of interest taints the

amount   the   wronged   employee       recovers   under   a    settlement


                                    5
agreement.’” Lane v. Ko–Me, LLC, No. DKC-10-2261, 2011 WL 3880427,

at *3 (Aug. 31, 2011) (citation omitted).

      A.   Bona Fide Dispute

      “In deciding whether a bona fide dispute exists as to a

defendant’s liability under the FLSA, courts examine the pleadings

in the case, along with the representations and recitals in the

proposed settlement agreement.”          Duprey, 30 F.Supp.3d at 408.   In

the   complaint,   Plaintiff   alleged       that   Defendants   committed

“rampant wage theft” by withholding compensation for regular and

overtime hours “in nearly every pay period.”           (ECF No. 22, at 7-

8). Plaintiff further asserts that Defendants failed to compensate

her for “a one-week vacation during the pay period of February 16,

2016 to February 29, 2016.”    (Id., at 9).         Defendants’ answers to

Plaintiff’s   original   complaint       deny   Plaintiff’s   allegations,

indicating that the parties differ in their view of the amount of

compensation Plaintiff was owed and received for her overtime work.

(See ECF Nos. 10 & 11).    Additionally, in the letter accompanying

Defendants’ March 12, 2019 joint status report, Defendants deny

that Plaintiff worked 65 hours per week, Plaintiff was not paid on

a salary basis, and Plaintiff’s primary duty was not supervision.

(ECF No. 15, at 1).   Defendants’ denials and the parties’ overall

disagreement indicates the presence of a bonda fide dispute.

                                     6
      B.     Fairness & Reasonableness

      Upon review of the parties’ submissions and after considering

the relevant factors, the agreement appears to be a fair and

reasonable compromise of the parties’ bona fide dispute.                  The

parties “engaged in some informal discovery regarding the hours

Plaintiff worked and the nature of her duties.”            (ECF No. 24, at

2).   Plaintiff is represented by a lawyer with many years of

experience    and,   due   to    Plaintiff’s    limited    English-speaking

abilities,     she   received    additional    services    to   ensure    she

understood all information throughout the settlement process.

(Id., at 4).     Defendants are represented by experienced lawyers

with employment expertise.         (Id.).    The parties participated in

“extensive negotiations” and concluded “that the expense[] and

likely duration of this litigation militated in favor of early

settlement.”    (Id., at 3).      Thus, the parties have had sufficient

opportunity     to   obtain     additional    evidence    through    informal

discovery, evaluate their claims and defenses, and conclude that,

based in part on desires to avoid a lengthy and costly litigation

process, settlement is the most appropriate resolution.             Moreover,

there is no evidence that the agreement is the product of fraud or

collusion.



                                      7
     The settlement amount, in light of Plaintiff’s now stated

potential recovery, also appears to be fair and reasonable.      In

her original complaint, Plaintiff stated that she is owed a total

of $22,400 in unpaid overtime wages.     (ECF No. 1, at 8).   After

reviewing relevant time records, Plaintiff concluded that she is

owed an additional $3,100 in unpaid wages.      (ECF No. 24, at 3).

Through an “extensive negotiation[,]” process, Defendants agreed

to pay Plaintiff $25,500 in unpaid wages and $25,500 in liquidated

damages.   (ECF No. 24-1, at 3).   Thus, the total settlement amount

is twice the amount of unpaid wages sought by Plaintiff and

constitutes a fair and reasonable resolution of her disputed

claims.

     The agreement contains a general release of claims beyond

those specified in the amended complaint.     The agreement states,

in relevant part:

           Orellana hereby releases and discharges
           Defendants forever from each and every right,
           claim, debt and cause of action whatsoever,
           known and unknown, foreseen and unforeseen,
           against Defendants, which Orellana has or may
           have upon or by reason of any matter, cause or
           thing whatsoever at any time, past, or present
           from the beginning of the world until the date
           of this Settlement Agreement, including but
           not limited to, any matter, thing or cause
           arising from or in any way related to the
           above-referenced circumstances.


                                   8
(ECF No. 24-1, at 5-6).      The agreement also contains a specific

release   of   claims   arising   under   the   Age   Discrimination   in

Employment Act (“ADEA”), stating that Plaintiff “irrevocably and

unconditionally fully and forever waives, releases and discharges

[] Defendants from any and all [c]laims, whether known or unknown,

from the beginning of time to the date of . . . [the] [a]greement”

arising under the ADEA.    (Id., at 7).

     Some courts have held that overly broad release provisions

can render an FLSA agreement unreasonable if the release includes

claims unrelated to those asserted in the complaint. See, e.g.,

Moreno v. Regions Bank, 729 F.Supp.2d 1346, 1352, (M.D.Fla. 2010)

(concluding that “a pervasive release in an FLSA settlement confers

an uncompensated, unevaluated, and unfair benefit on the employer”

that fails “judicial scrutiny”); McKeen–Chaplin v. Franklin Am.

Mortg. Co., No. 10–5243 SBA, 2012 WL 6629608, at *3 (N.D.Cal. Dec.

19, 2012) (rejecting FLSA settlement agreement where the release

“provision does not track the breadth of the allegations in this

action and releases unrelated claims”). Although a general release

can render an FLSA settlement agreement unreasonable, the court

“is not required to evaluate the reasonableness of the settlement

as it relates to non-wage-dispute claims if the employee is

compensated reasonably for the release executed.”         Villarroel v.
                                    9
Sri Siva Vishnu Temple, No. GJH–I–T–02617, 2014 WL 7460967, at *3

(D.Md. Dec.31, 2014); see also Duprey, 30 F.Supp.3d at 410 (wherein

the court approved a settlement agreement that included a general

release of claims on the basis that the employee was reasonably

compensated for the release).    Because the $51,000 provided to

Plaintiff in the agreement appears to be a fair and reasonable

resolution of Plaintiff’s claims, the amount also reflects fair

compensation for the release provisions executed.

     C.   Attorneys’ Fees and Costs

     Finally, the provisions regarding attorneys’ fees and costs

must also be assessed for reasonableness.

          In assessing the reasonableness of the fee,
          courts typically refer to the principles of
          the traditional lodestar method as a guide,
          even when the attorneys’ fees are based on a
          contingency fee.     An attorneys fee award
          negotiated pursuant to a contingent-fee
          arrangement can be approved if a court finds
          that (1) the fees were negotiated separately
          from the damages, so that they do not infringe
          on the employee’s statutory award, and (2)
          they are reasonable under the lodestar
          approach.

Hackett, 259 F.Supp.3d at 360 (internal citations omitted).    The

starting point in the lodestar calculation is multiplying the

number of hours reasonably expended by a reasonable hourly rate.

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir.


                                10
2009).   “An hourly rate is reasonable if it is ‘in line with those

prevailing in the community for similar services by lawyers of

reasonably   comparable   skill,     experience,   and    reputation.’”

Duprey, 30 F.Supp.3d at 412 (quoting Blum v. Stenson, 465 U.S.

886, 890 n.11 (1984)).    This court has established presumptively

reasonable rates in Appendix B to its Local Rules.

     Plaintiff’s counsel state in the joint motion that “the hourly

attorneys’   fees   incurred   by   Plaintiff   were   $44,890.00   with

litigation costs of $1,008.46.”     (ECF No. 24, at 4).    Plaintiff’s

counsel add that they “will forego any other claim for attorneys’

fees and accept the $44,000.00 as full satisfaction of any claim

for attorneys’ fees and litigation costs.”      (Id., at 5).

     The attorneys’ fees appear to be reasonable.           Plaintiff’s

counsel do not indicate the years of experience they each possess

or the number of hours they spent working on his case.1        However,




     1 The join motion for approval of settlement states that
Plaintiff’s lead attorney, Suvita Melehy, has practiced since
1995. (ECF No. 24, at 3). Thus, the guidelines allow Ms. Melehy
to bill at the rate of $300-475 per hour. From other cases in
this court, the court can discern that Omar Melehy has also
practiced for over twenty years and billed in 2016 at the rate of
$475 per hour. See Morataya v. Nancy's Kitchen of Silver Spring,
Inc., No. GJH-13-01888, 2016 WL 6634856, at *3 (D.Md. Nov. 8,
2016). Plaintiff’s third attorney, Andrew Balashov, has practiced
for less than five years, allowing him to bill at a lower rate of
$150-225 per hour. Attorney Profile of Andrew Balashov, https://1.
                                11
if each of Plaintiff’s attorneys billed at the minimum compensation

rate for their respective experience level in Appendix B, the

settlement amount provides counsel with compensation for about 176

hours of work on Plaintiff’s case.     Plaintiff’s counsel conducted

informal discovery and extensive settlement negotiations, thus it

is conceivable that they dedicated 176 hours of their time to this

case.    Even without information regarding the exact amount of time

counsel spent working on the case, it is clear that the total

attorneys’ fees in the amount of $44,000 are reasonable and within

the customary fee in Maryland for the legal work involved.

III. Conclusion

        For the foregoing reasons, the joint motion for approval of

settlement agreement will be granted.        A separate order will

follow.

                                          /s/
                                DEBORAH K. CHASANOW
                                United States District Judge




next.westlaw.com/Browse/Home/Profiler   (follow   “Attorneys   &
Judges” hyperlink; then search “Andrew Balashov”; follow “Andrew
Balashov” hyperlink).

                                  12
